Citation Nr: 1733751	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-18 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to March 1999 and from February 2003 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).  In June 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the Denver RO.  A transcript of that hearing is associated with the electronic claims file.

In a July 2014 decision, the Board denied the Veteran's claim of entitlement to service connection for sleep apnea.  The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Memorandum Decision, the Court vacated and remanded the issue of entitlement to service connection for sleep apnea to the Board for additional consideration consistent with the Memorandum Decision.

In August 2016, the Board remanded this matter for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2013, the Veteran was afforded a VA examination to assess the etiology of his diagnosed obstructive sleep apnea.  After reviewing the medical evidence in the claims file, the VA examiner opined that it was less likely than not that the Veteran's sleep apnea was related to his active duty service.  The examiner explained that sleep apnea was "not medically considered to be due to exposure to toxins" and that the Veteran did "not report any symptoms related to this condition during his Gulf War tour."

However, the Veteran's claims file reflects several post-servcie statements in which he reported having had sleep apnea symptoms during service.  In his April 2010 substantive appeal, the Veteran reported that his sleep apnea and snoring began during service.  In statements received in June and July 2012, family members and friends described witnessing the Veteran's snoring and cessation of breathing while sleeping.  During his June 2014 Board hearing, the Veteran testified that he noticed breathing issues while overseas, which he described as irregular breathing while awake and asleep.  He also noted that several fellow service members told him that he would stop breathing while he was sleeping.  As the April 2013 VA examiner's negative opinion was based, in part, on a lack of symptoms during service and there is competent lay evidence of in-service symptoms of sleep apnea which were not addressed by the examiner, the Board has not found the April 2013 VA opinion to be probative.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).

In August 2016, the Board remanded this matter, instructing the AOJ to obtain a VA examination that adequately addressed the Veteran's competent lay assertions of in-service symptoms of sleep apnea.  An email from the Golden VA Clinic dated on June 16, 2017, indicated that the Veteran was scheduled for an examination on June 6, 2017, and called prior to the appointment to advise that he could no longer make it on that day.  The VA clinic representative further noted that the Veteran's examination was rescheduled for June 15, 2017, and that he did not report. 

In August 2017 Informal Hearing Presentation, the Veteran's representative argued that there was no indication that the Veteran was notified in writing or by telephone in a reasonable amount of time in advance of the alleged rescheduled appointment on June 15, 2017.  Under these circumstances and resolving all doubt in favor of the Veteran, the Board again instructs the AOJ to obtain a VA examination that adequately addresses the Veteran's competent lay assertions of in-service symptoms of sleep apnea.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, on remand, updated VA treatment records from the Denver VA Medical Center (VAMC), to include all associated outpatient clinics, dated since October 2014, should be obtained and associated with the electronic claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated treatment records pertaining to the Veteran's claimed obstructive sleep apnea from Denver VAMC for the time period from October 2014 to the present and associate them with the record.

2.  Schedule the Veteran for a VA sleep apnea examination to determine the nature and etiology of the Veteran's obstructive sleep apnea.  The electronic claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests must be accomplished. 

After a thorough review of the Veteran's electronic claims file, to include the lay evidence (the Veteran's written statements and Board hearing testimony of record) and medical evidence (all service treatment records and post-service treatment records), and a discussion of each, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that obstructive sleep apnea was incurred during or is causally related to the Veteran's active duty service.  In providing the requested opinion, the examiner must consider the Veteran's lay statements and testimony, to include his reports of experiencing snoring and breathing pauses while sleeping during service.  The examiner is advised that the Veteran is competent to report observable symptoms and events.  The examiner should specifically discuss whether the Veteran's obstructive sleep apnea had its onset during service, and whether the snoring and breath pauses observed during service were early manifestations of the Veteran's current obstructive sleep apnea.

If the Veteran should fail to report for his scheduled VA examination, the AOJ should obtain a VA medical opinion from an appropriate examiner as to whether it is at least as likely as not (a 50 percent probability or greater) that obstructive sleep apnea was incurred during or is causally related to the Veteran's active duty service.  In providing the requested opinion, the examiner must consider the Veteran's lay statements and testimony, to include his reports of experiencing snoring and breathing pauses while sleeping during service.  The examiner is advised that the Veteran is competent to report observable symptoms and events.  The examiner should specifically discuss whether the obstructive sleep apnea had its onset during service, and whether the snoring and breath pauses observed during service may have been early manifestations of the Veteran's current obstructive sleep apnea.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2016).

3.  The AOJ must review the record to ensure that the foregoing requested development has been completed.  In particular, review any VA examination report or medical opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the record since the July 2017 supplemental statement of the case (SSOC).  If the benefit on appeal remains denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

